         Case 2:20-cv-00254-BSM Document 5 Filed 04/19/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                             DELTA DIVISION

EDMUNDO RUIZ                                                               PLAINTIFF
Reg. #40546-424

v.                       CASE NO. 2:20-CV-000254-BSM

DEWAYNE HENDRIX, Warden                                                 DEFENDANT


                                        ORDER

      The proposed findings and recommendations (“RD”) from United States Magistrate

Judge J. Thomas Ray [Doc. No. 4] has been received. After carefully reviewing the record,

the RD is adopted. Edmundo Ruiz’ complaint [Doc. No. 1] is dismissed without prejudice.

Local Rule 5.5(c)(2).

      IT IS SO ORDERED this 19th day of April, 2021.




                                                  UNITED STATES DISTRICT JUDGE
